Citation Nr: 0732499	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  

(The issue of service connection for Diabetes Mellitus, Type 
II, will be addressed in a subsequent decision of the Board.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had approximately 
20 years active duty service ending in July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2005.  A statement of the case was issued in August 
2006, and a substantive appeal was received in September 
2006.  The veteran appeared at a September 2007 hearing at 
the RO.  A transcript is of record.    

Regarding the veteran's claim of entitlement to service 
connection for diabetes mellitus type II, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257, reversing the Board's decision which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The VA disagrees with the Court's decision in 
Haas and has appealed this decision to the United States 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Thus, once a 
final decision is reached on appeal in the Haas case, the 
adjudication of the veteran's claim of entitlement to service 
connection for diabetes mellitus type II will be resumed.  




FINDING OF FACT

The veteran's gastroesophageal reflux disease was manifested 
during active duty service. 


CONCLUSION OF LAW

Gastroesophageal reflux disease was incurred during active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Post-service medical records show treatment for GERD.  The 
question of whether the veteran now suffers from chronic 
disability is therefore not at issue.  

A review of service medical records reveals a February 1972 
examination report with a clinical finding of acid 
indigestion.  A subsequent March 1972 clinical entry reads 
refers to gastroesophageal reflux-x-ray.  Subsequent service 
medical records do not refer to GERD.  

Based on the medical evidence, the question becomes whether 
the GERD noted inservice in 1972 was chronic and a 
manifestation of the veteran's current chronic GERD.  This 
would appear to be a medical question which the Board is not 
competent to address.  However, Board is competent to 
evaluate the credibility of the veteran and his spouse.  In 
this regard, both the veteran and his spouse testified that 
the veteran basically continued to suffer from GERD from the 
1970's on and that he received medication for pertinent 
symptoms.  The testimony was offered under oath, and both the 
veteran and his spouse appeared to be sincere and credible.  
The Board finds their testimony to be truthful.  This finding 
establishes a continuity of pertinent symptomatology from 
service on.  38 C.F.R. § 3.303(b).  The Board therefore finds 
that service connection is warranted for GERD.  In making 
this determination, the Board has resolved all doubt in the 
veteran's favor. 

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case.  There is no detriment 
to the veteran as a result of any VCAA deficiency in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a). 


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is warranted.  The appeal is granted to that extent. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


